                        Case 2:18-cr-00122-NT Document 205 Filed 03/10/20 Page 1 of 3      PageID #: 1158
                                                            UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF MAINE

      CASE NAME: USA v. Maurice Diggins

      DOCKET NO: 2:18-cr-00122-NT

      PROCEEDING TYPE: Jury Trial

                                                                          Exhibit List

Gvt   Dft    Court
                                                                                               Date                            Date
Exh   Exh     Exh                                              Description                               Date Offered   Obj
                                                                                             Mentioned                        Admitted
No.   No.     No.
 1                   (Bates No. 20930): AN Radiograph Image                                   3/6/2020      3/6/2020          3/6/2020

 2                   (Bates No. 20894): AN Radiograph Image                                   3/6/2020      3/6/2020          3/6/2020

 3                   (Bates No. 23230): AN Radiograph Image                                   3/6/2020      3/6/2020          3/6/2020

 5                   (Bates No. 22755): DM Hospital Image                                     3/6/2020      3/6/2020          3/6/2020

 6                   (Bates No. 22756): DM Hospital Image                                     3/6/2020      3/6/2020          3/6/2020

 8                   (Bates No. 21916): DM Radiograph Image                                   3/6/2020      3/6/2020          3/6/2020

 9                   (Bates No. 21937): DM Radiograph Image                                   3/6/2020      3/6/2020          3/6/2020

10A                  7-11 Security Camera Footage (Bates No. 888)                             3/6/2020      3/6/2020          3/6/2020

10B                  7-11 Security Camera Footage (Bates No. 889)                             3/6/2020      3/6/2020          3/6/2020

10C                  7-11 Security Camera Footage (Bates No. 890)                             3/6/2020      3/6/2020          3/6/2020

10D                  7-11 Security Camera Footage (Bates No. 891)                             3/6/2020      3/6/2020          3/6/2020

10E                  7-11 Security Camera Footage (Bates No. 892)                             3/6/2020      3/6/2020          3/6/2020

10F                  7-11 Security Camera Footage (Bates No. 893)                             3/6/2020      3/6/2020          3/6/2020

10G                  7-11 Security Camera Footage (Bates No. 894)                             3/6/2020      3/6/2020          3/6/2020

10H                  7-11 Security Camera Footage                                             3/6/2020      3/6/2020          3/6/2020

10J                  7-11 Security Camera Footage (Bates No. 411)                             3/6/2020      3/6/2020          3/6/2020

10L                  7-11 Security Camera Footage (Bates No. 969): Video Still                3/6/2020      3/6/2020          3/6/2020

11                   Aerial Image of Biddeford, ME                                            3/6/2020      3/6/2020          3/6/2020
                       Case 2:18-cr-00122-NT Document 205 Filed 03/10/20 Page 2 of 3   PageID #: 1159
Gvt   Dft   Court
                                                                                           Date                            Date
Exh   Exh    Exh                                              Description                            Date Offered   Obj
                                                                                         Mentioned                        Admitted
No.   No.    No.
11A                 Annotated Aerial Image of Biddeford, ME                               3/6/2020      3/6/2020          3/6/2020

12                  Aerial Image of Biddeford, ME                                         3/6/2020      3/6/2020          3/6/2020

13                  (Bates No. 77-79): Biddeford Police Photo Array                       3/6/2020      3/6/2020          3/6/2020

14A                 Photos of Maurice Diggins & his tattoos (Bates No. 4831)              3/6/2020      3/6/2020          3/6/2020

14B                 Photos of Maurice Diggins & his tattoos (Bates No. 4832)              3/6/2020      3/6/2020          3/6/2020

14C                 Photos of Maurice Diggins & his tattoos (Bates No. 4833)              3/6/2020      3/6/2020          3/6/2020

14D                 Photos of Maurice Diggins & his tattoos (Bates No. 4834)              3/6/2020      3/6/2020          3/6/2020

14E                 Photos of Maurice Diggins & his tattoos (Bates No. 4836)              3/6/2020      3/6/2020          3/6/2020

14H                 Photos of Maurice Diggins & his tattoos (Bates No. 4839)              3/6/2020      3/6/2020          3/6/2020

14J                 Photos of Maurice Diggins & his tattoos (Bates No. 4840)              3/6/2020      3/6/2020          3/6/2020

14K                 Photos of Maurice Diggins & his tattoos (Bates No. 4841)              3/6/2020      3/6/2020          3/6/2020

15A                 (Bates No. 1485): Group Photo from April 2018                         3/9/2020      3/9/2020          3/9/2020

16                  (Bates No. 22965): RD Video from outside of Silver House Tavern       3/9/2020      3/9/2020          3/9/2020

18G                 Maurice Diggins’ Jail Call Clips (Bates No. 1069)                     3/9/2020      3/9/2020    X     3/9/2020

T1                  Map of Biddeford: 40 Emery Street                                     3/9/2020      3/9/2020          3/9/2020

T2                  Map of Biddeford: 25 Clifford Street                                  3/9/2020      3/9/2020          3/9/2020

       1            Ouellette Report                                                      3/6/2020

       2            Excerpt of Ouellette Report                                           3/6/2020

       3            Ouellette Report 3/- Statement of Daimon McCullum
                                                                                          3/6/2020
       4            Photo                                                                 3/6/2020      3/6/2020          3/6/2020

       5            Photo                                                                 3/6/2020      3/6/2020          3/6/2020

       6            Photo                                                                 3/6/2020      3/6/2020          3/6/2020

       7            Photo                                                                 3/6/2020      3/6/2020          3/6/2020
                       Case 2:18-cr-00122-NT Document 205 Filed 03/10/20 Page 3 of 3   PageID #: 1160
Gvt   Dft   Court
                                                                                           Date                            Date
Exh   Exh    Exh                                               Description                           Date Offered   Obj
                                                                                         Mentioned                        Admitted
No.   No.    No.
       8            Photo                                                                 3/6/2020      3/6/2020          3/6/2020

       9            Photo                                                                 3/6/2020      3/6/2020          3/6/2020

      10            Video Footage – Outside of Silver House                               3/6/2020      3/6/2020          3/6/2020

      11            Map                                                                   3/6/2020      3/6/2020          3/6/2020

      12            Photo – Outside of Gritty’s                                           3/6/2020      3/6/2020          3/6/2020

      13            Photo – Outside of Silver House Tavern                                3/6/2020      3/6/2020          3/6/2020

      14            Photo – Dusty Leo                                                     3/6/2020      3/6/2020          3/6/2020

      15            Photo – Five Individuals at the Pearl Taphouse                        3/6/2020      3/6/2020          3/6/2020

      16            Map – Marking Pearl Taphouse and Oasis                                3/6/2020      3/6/2020          3/6/2020

      17            Photo – Wharf Street                                                  3/6/2020      3/6/2020          3/6/2020

      18            Photo – Bill’s Pizza                                                  3/6/2020      3/6/2020          3/6/2020

      19            Map – Marking Oasis and Bill’s Pizza                                  3/6/2020      3/6/2020          3/6/2020

      20            Video Footage                                                         3/9/2020      3/9/2020    X     3/9/2020

             1      Certified Copy of the Superseding Indictment                                                          3/10/2020

             2      Final Jury Instructions                                                                               3/10/2020

             3      Jury Note                                                                                             3/10/2020

             4      Verdict Form                                                                                          3/10/2020
